Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/22/2020. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 10/22/2020, has been entered. Claims 1, 4, 6, 9, 12, 15-16, and 18 have been amended. In light of Applicant’s amendments to the claims, the Claim Objections and 112(b) Rejections have been withdrawn. 

Claim Interpretation
	Regarding Claim 15, the term “computer readable storage medium” (Line 1) is being interpreted in light of [0020] of Applicant’s specification to be a non-transitory computer-readable medium.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-5 are directed to a system, claims 6-14 are directed to process, and claims Alice/Mayo test (Step 1: YES). 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
determine a venue corresponding to a user, wherein the venue has a corresponding first venue description that describes the venue to users, and the first venue description is a non-dynamic description; 
determine an anticipated visit date, an anticipated visit time, or a combination thereof corresponding to a visit to the venue; 
obtain venue information corresponding to the anticipated visit date, the anticipated visit time, or a combination thereof using one or more indicators located at the venue; and  
generate a second venue description based on the venue information obtained using the one or more sensors located at the venue, wherein the second venue description is a dynamic description that indicates a noise level of the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof.

The above limitations recite the concept of providing relevant information. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors. Independent claims 6 and 15 recites similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 6, and 15 recite an abstract idea (Step 2A, Prong One: YES).
Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as a processor, a memory that stores code, and one or more sensors. Independent claim 6 does not recite any additional elements. Independent Claim 15 recites the additional elements of a program product comprising a computer readable storage medium that stores executable by a processor. As noted in the claim interpretation above, the storage medium of Claim 15 is being interpreted to be non-transitory. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1 and 15 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1 and 15 merely recite a commonplace business method (i.e., providing relevant information) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 1 and 15 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, 1 and 15 specifying that the abstract idea of providing relevant information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 6, and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Since claims 1,6, and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1,6, and 15 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
Returning to claim 1, the recitation of various additional elements within the claim are acknowledged, such as a processor, a memory that stores code, and one or more sensors. Independent claim 6 does not recite any additional elements. Independent Claim 15 recites the additional elements of a program product comprising a computer readable storage medium that stores executable by a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1 and 15 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 15 specifying that the abstract idea of providing relevant information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1 and 15 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 6, and 15 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-5, 7-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-5, 7-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 2-5, 7-14, and 16-20 are not indicative of integration into a practical application. Since the dependent claims recite an abstract idea and fail to integrate the abstract idea into a practical application, the dependent claims are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, the dependent claims, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al (US 20130275164 A1), hereinafter Gruber, in view of Farber (US 20160337774 A1), hereinafter Farber.

	Regarding claim 1, Gruber teaches an apparatus comprising:
a processor (Gruber: [0080-0082], Figure 3 – “computing device 60 suitable for implementing at least a portion of the … features and/or functionalities disclosed herein.” … “computing device 60 includes central processing unit (CPU) 62” … “CPU 62 may include one or more processor(s) 63 such as, for example, a processor from the Motorola or Intel family of microprocessors or the MIPS family of microprocessors.”); and 
a memory that stores code executable by the processor (Gruber: [0082], Figure 3 – “a memory 61 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM)) also forms part of CPU 62. However, there are many different ways in which memory may be coupled to the system. Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like.”) to: 

determine an anticipated visit date, an anticipated visit time, or a combination thereof corresponding to a visit to the venue (Gruber: [0417], Figures 20-21 – “Language input 202 is received. … In word/phrase matching 210, language interpreter component(s) 1070 find associations between user input and concepts. In this example, associations are found between … the string “this weekend” (along with the current local time of the user) and an instantiation of an approximate time period that represents the upcoming weekend” – The determination of an anticipated visit date corresponding to a visit to the venue, from a user input, can be seen in Figures 20 and 21); 
obtain venue information corresponding to the anticipated visit date, the anticipated visit time, or a combination thereof (Gruber: [0388], [0420-0423], Figures 21, 27 – “In semantic matching 220, language interpreter component(s) 1070 consider combinations of possible parse results … the parse includes the associations (1) "playing (a word in the user input) as “Local Event At Venue” (part of a domain model 1056 rep resented by a cluster of nodes inactive ontology 1050) and (2) “fillmore” (another word in the input) as a match to an entity name in a domain entity database 1072 for Local Event Venues” … “the combination of the parse of “playing” as “Local Event At Venue” and the match of “fillmore” as a Venue Name is a stronger match to a domain model than alternative combinations where, for instance, "playing is associated with a domain model for sports but there is no association in the sports domain for “fillmore”.” … “domain models component(s) 1056 …combines data from several distinct data sources and services 
generate a second venue description based on the venue information, wherein the second venue description is a dynamic description that indicates a noise level of the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof (Gruber: [0388], [0709], Figures 2, 21, 27, 36 – “combining raw data such as ratings from multiple sources into a composite “recommendation” score. The composite score may take into account domain knowledge about the Sources of data (e.g., Zagat ratings may be more predictive of quality than Yelp).” … “domain models component(s) 1056 are the unifying data representation that enables the presentation of information shown in screens 103A and 103B about a restaurant, which combines data from several distinct data sources and services and which includes, for example: name, address, business categories, phone number, identifier for saving to long term personal memory, identifier for sharing over email, reviews from multiple sources, map coordinates, personal notes, and the like.” – As seen in at least Figures 2 & 36, the dynamic description of the venue, which comes from ratings and reviews, can indicate an atmosphere. Table 1 of Gruber further supports a venue having a description indicating noise level or atmosphere.),
but does not teach that the venue information is obtained using one or more sensors located at the venue.
However, Farber teaches methods and systems for providing the sound level of a location (Farber: Abstract), including that venue information is obtained using one or more sensors located at the venue (Farber: [0065-0072], Figure 4 – “Process 400 can begin by receiving, from a first user device (e.g., Sound information transmitting device 102), a sound level reading and information related to the sound level reading at 402.” … “a user of Sound information trans mitting device 108 can select an input on a user interface presented on sound information transmitting device 108 that, when selected, causes sound information transmitting device 108 to begin recording sound from a microphone associated with sound information transmitting device 108.” … “Process 400 can store the received sound level reading and the information in connection with an identifier of the location at 404.” … “Process 400 can receive, from a second user device (e.g., sound information requesting device 110), a request for sound level information related to a particular location and/or category at 406.” … “Process 400 can aggregate the sound level readings retrieved for each identified business and/or location at 410. For example, for a particular business and/or location, process 400 can average sound level readings associated with the particular business and/or location in any suitable manner.” … “Process 400 can transmit the aggregated information to the second user device 
It would have been recognized that applying the known technique of the venue information being obtained using one or more sensors located at the venue, as taught by Farber, to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the venue information is obtained using one or more sensors located at the venue, as taught by Farber, into the apparatus of Gruber would have been recognized by those of ordinary skill in the art as resulting in an improved ability for people to choose a venue by better understanding the noise level therein (Farber: [0003-0004]).

Regarding claim 2, Gruber/Farber teach the apparatus of claim 1, wherein the code is executable by the processor to receive information from the user, and the information indicates the venue (Gruber: [0080-0082], [0417], Figures 20-21 – “Language input 202 is received. … In word/phrase matching 210, language interpreter component(s) 1070 find associations between user input and concepts. In this example, associations are found between … the string “fillmore” with the name of a venue.” … “computing device 60 suitable for implementing at least a portion of the … features and/or functionalities disclosed herein.” … “CPU 62 may include one or more processor(s) 63 … a memory 61 … also forms part of CPU 62. … Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like.” – This can be seen occurring in Figures 20 and 21, where the user provides information indicating a venue.).

Regarding claim 3, Gruber/Farber teach the apparatus of claim 1, wherein the venue is selected from a group comprising a business, a restaurant, an amusement park, an attraction venue, a play venue, a party venue, a movie theatre, a zoo, a bar, and a church (Gruber: [0125-0127], Figures 21,27 – “intelligent automated assistant system(s) may be configured, designed, and/or operable to” … “automate the use of data and services available over the Internet to discover, investigate, select among, reserve, and otherwise learn about things to do (including but not limited to movies, events, performances, exhibits, shows and attractions); places to go (including but not limited to travel destinations, hotels and other places to stay, landmarks and other sites of interest, and the like); places to eat or drink (such as restaurants and bars), times and places to meet others, and any other Source of entertainment or 

Regarding claim 4, Gruber/Farber teach the apparatus of claim 1, wherein the anticipated visit date, the anticipated visit time, or a combination thereof comprises both of a current date and a current time (Gruber: [0148], Table 3, Figure 31 – “time may be used in the context of user requests, such as for instance, to interpret phrases such as “in an hour” and “tonight”.” – As seen in Table 3, an example request can be for “il fornaio palo alto 6pm for 2”, which would be understood to ask for “table options at Il Fornaio restaurant in Palo Alto, CA at 6pm today for a party of 2.” Figure 31 further illustrates a current-date request. It is understood that, in addition to a current date, a user could provide a current time.).


	Regarding claims 6-9, the limitations of method claims 6-9 are closely parallel to the limitations of apparatus claims 1-4 and are rejected on the same basis.

	Regarding claim 11, Gruber/Farber teach the method of claim 6, wherein the anticipated visit date, the anticipated visit time, or a combination thereof comprises a future date, a future time, or a combination thereof (Gruber: [0417], Figures 20-21 – “Language input 202 is received, such as the string “who is playing this weekend… In word/phrase matching 210, language interpreter component(s) 1070 find associations between user input and concepts. In this example, associations are found … the string “this weekend” (along with the current local time of the user) and an instantiation of an approximate time period that represents the upcoming weekend”).

Regarding claim 12 Gruber/Farber teach the method of claim 6, wherein obtaining the venue information comprises obtaining information corresponding to at least one patron of the venue, obtaining information from the at least one sensor in the venue, obtaining information about events occurring at the venue, obtaining historical information corresponding to the venue, or some combination thereof (Gruber: [0167], [0170], [0415], Figure 2 – 

Regarding claim 13, Gruber/Farber teach method of claim 12, wherein the information corresponding to the at least one patron of the venue comprises a user profile, user feedback, a social media post, user demographics, or some combination thereof (Gruber: [0167], [0170], Figure 2 – “information screen 101E shows information gathered and combined from a variety of Services, including” … “Reviews from a plurality of sources”).

Regarding claim 14, Gruber/Farber teach the method of claim 6, further comprising providing the venue description to the user (Gruber: [0474], Figures 21, 27, & 31– “Assistant 1002 outputs a dialog box 3102 indicating that results are being presented … Listings 3104 are also dis played.” – As seen in Figures 21, 27, and 31, the venue description is provided to the user.).

	Regarding claims 15-20, the limitation of program product claims 15-20 are closely parallel to the limitations of apparatus claims 11 and 4 and method claims 11-14 with the additional elements of a program product comprising a computer readable storage medium that stores code executable by a processor (Gruber: [0087] – “at least some network device embodiments may include nontransitory machine-readable storage media, which, for example, may be configured or designed to store program instructions, state information, and the like for per forming various operations described herein.”), and are rejected on the same basis.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber/Farber, in view of Luk et al (US 20160148164 A1), hereinafter Luk.

Regarding claim 5, Gruber/Farber teaches the apparatus of claim 4, but does not specifically teach that the current date, the current time, or combination thereof are relative to a time to travel to the venue. However, Luk teaches systems and methods for helping a user plan to attend an event at a venue (Luk: Abstract), including that the current date, the current time, or combination thereof are relative to a time to travel to the venue (Luk: [0011] – “When using location information for the user, the arrival time for the user may be determined by factoring in travel time, such as distance from the event, traffic on a travel route that the user is taking to the event, parking time, and/or walking time for a parking structure.”). This known technique is applicable to the apparatus of Gruber/Farber as they share characteristics and capabilities, namely they are directed to event attendance/venue information. 
It would have been recognized that applying the known technique of the current date, the current time, or combination thereof being relative to a time to travel to the venue, as taught by Luk, to the teachings of Gruber/Farber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar apparatuses.  Further, including that the current date, the current time, or combination thereof are relative to a time to travel to the venue, as taught by Luk, into the apparatus of Gruber/Farber would have been recognized by those of ordinary skill in the art as resulting in an improved ability to allow the user time to arrive at the event (Luk: [0037]).

	Regarding claim 10, the limitations of method claim 10 are closely parallel to the limitations of apparatus claim 5, and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 10/22/2020 have been fully considered.

Claim Rejection – 35 U.S.C. § 101
Applicant argues that the rejection of Claims 1-20 is moot in light of the amendments. Examiner respectfully disagrees. Except for the recitation of computer-related elements at a high level of generality (a 
Prior Art Rejections
Applicant argues that Claims 1-20 are allowable in light of amendments to the claims. Examiner respectfully disagrees. As addressed in the 103 rejection above, Gruber still teaches “a second venue description based on the venue information, wherein the second venue description is a dynamic description that indicates a noise level of the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof,” making reference to a dynamic reviews module which provides reviews of a venue, shown to include at least a description that indicates an atmosphere of the venue. While Gruber does not teach that the venue information is obtained using one or more sensors, this is taught by Farber, which discloses the use of sensors at a location to determine a current noise level, which can be dynamically aggregated and presented to users as part of a description of said venue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guilaume et al (US 20160277528 A1) teaches a method and system for generating exchangeable user profiles, wherein the profile may include sensor-obtained data, including noise levels, obtained at a particular restaurant, which may be made available to other users as part of a description of said restaurant.
Hare (US 10332178 B1) teaches an activity-information system, wherein user device sensors can detect data at a venue, including noise levels. Said data is presented to other users of the system.
Kim (US 20120066269 A1) teaches an apparatus and method for generating context-aware information based on local service information. The method includes the presentation of sensor information such as noise levels to a user as part of the information describing a location.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3625  

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684